EXHIBIT 10.1

 

AMENDED AND RESTATED

SPLIT-DOLLAR AGREEMENT

 

THIS AGREEMENT amends and restates the Split-Dollar Agreement dated November 30,
1999 by and between American Software, Inc., a Georgia corporation (hereinafter
referred to as the “Corporation”), James C. Edenfield (hereinafter referred to
as the “Employee”), and James Michael Edenfield as trustee of the J & N
Edenfield Trust dated December 23, 1998 (hereinafter referred to as the
“Trustee”), effective as of January 1, 2003.

 

WITNESSETH THAT:

 

WHEREAS, the Employee is employed by the Corporation as its President and Chief
Executive Officer; and

 

WHEREAS, the Corporation wishes to provide life insurance protection for the
Employee in the event of the his death during the terms of this Agreement, and
death benefits to the Trustee; and

 

WHEREAS, the Corporation has acquired a variable universal life insurance policy
on the life of the Employee in the initial face amount of $3,158,883, which is
described in Exhibit “A” attached hereto and by this reference made apart hereof
(the “Policy”), and issued by National Life of Vermont National Life Insurance
Company (the “Insurer”); and

 

WHEREAS, the parties desire to amend and restate the Split-Dollar Agreement to
clarify the respective rights and obligations of the parties.

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises
contained herein, the parties hereto agree as follows:

 

1. Ownership of Policy. The Corporation shall be the sole and absolute owner of
the Policy, and may exercise all ownership rights granted to the owner thereof
by the terms of the Policy, except as may otherwise be provided herein.

 

2. Beneficiary Designation. The Trustee may select the settlement option for
payment of the death benefit provided under the Policy and the beneficiary or
beneficiaries to receive the portion of Policy proceeds to which the Trustee is
entitled hereunder, by specifying the same in a written notice to the
Corporation. Upon receipt of such notice, the Corporation shall execute and
deliver to the Insurer the forms necessary to elect the requested settlement
option and to designate the requested person, persons or entity as the
beneficiary or beneficiaries to receive the death proceeds of the Policy in
excess of the amount to which the Corporation is entitled hereunder. The parties
hereto agree to take all action necessary to cause the beneficiary designation
and settlement election provisions of the Policy to conform to the provisions
hereof. The Corporation shall not terminate, alter or amend such designation or
election without the express written consent of the Employee, except as
otherwise provided herein.

 

3. Policy Dividends. Any dividend declared on the Policy shall be applied to
purchase paid-up additional insurance on the life of the Employee. The parties
hereto agree that the dividend election provisions of the Policy shall conform
to the provisions hereof.



--------------------------------------------------------------------------------

4. Payment of Premiums. On or before the due date of each Policy premium, or
within the grace period provided therein, the Corporation shall pay to the
Insurer the full amount of such premium, and shall, upon request promptly
furnish the Trustee evidence of timely payment of such premium.

 

5. Employee Compensation Portion. An amount equal to value of the economic
benefit attributable to current life insurance protection on the life of the
Employee shall be included in the Employee’s income for federal income tax
purposes and reported to the Employee on federal tax form W-2. The value of the
economic benefit shall be calculated as follows:

 

a. For calendar years 1999, 2000, 2001, and 2002, by using the lower of the PS
58 rate or the Insurer’s one-year term rate (at the date of this Agreement or in
any subsequent year, whichever is lower), times the excess of the current death
benefit over the total amount payable to the Corporation as provided in Section
8 below.

 

b. For calendar year 2003 and subsequent calendar years, the life insurance
premium factor designated or permitted in guidance published in the Internal
Revenue Bulletin, times the excess of the current death benefit as of the last
day of the Employee’s tax year over the total amount payable to the Corporation
as provided in Section 8 below.

 

6. Designation of Policy Beneficiary/Endorsement. As of the execution date of
the Agreement, the Corporation has executed a beneficiary designation form
and/or an endorsement to the Policy, under the form used by the Insurer for such
designations or endorsements; such beneficiary designation or endorsement shall
not be terminated, altered or amended by the Corporation, without the express
written consent of the Trustee except as otherwise provided herein. The parties
hereto agree to take all action necessary to cause such beneficiary designation
or endorsement to conform to the provisions of this Agreement.

 

7. Limitations on Corporation’s Rights in Policy. Except as otherwise provided
herein, the Corporation shall not surrender or cancel the Policy, change the
beneficiary designation provisions thereof, nor change the dividend election
thereof without, in any such case, the express written consent of the Trustee.

 

8. Collection of Death Proceeds and Amount that the Trustee is Entitled to
Collect.

 

a. Upon the death of the Employee, the Corporation shall cooperate with the
Trustee to take all action necessary to obtain the death benefit provided under
the Policy; when such benefit has been collected and paid as provided herein,
this Agreement shall thereupon terminate.

 

b. Upon the death of the Employee, the Corporation shall have the unqualified
right to receive a portion of such death benefit equal to the greater of: (a)
the total amount of the premiums paid by it hereunder; or (b) the then cash
value of the Policy, reduced by any indebtedness against the Policy existing at
the death of the Employee (including any interest due on such indebtedness). The
balance of the death benefit provided under the Policy, if any, shall be paid
directly to the beneficiary or beneficiaries designated by the Corporation at
the direction of the Trustee, in the manner and in the amount or amounts
provided in the beneficiary designation provision of the Policy. In no event
shall the amount payable to the Corporation hereunder exceed the Policy proceeds
payable at the death of the Employee. No amount shall be paid from such death
benefit to the beneficiary or beneficiaries designated by the Corporation at

 

2



--------------------------------------------------------------------------------

the direction of the Trustee until the full amount due the Corporation hereunder
has been paid. The parties hereto agree that the beneficiary designation
provision of the Policy shall conform to the provisions hereof.

 

9. Termination of Agreement. This Agreement shall terminate during the
Employee’s lifetime, without notice, upon the occurrence of any of the following
events: (a) the total cessation of the business of the Corporation; (b) the
bankruptcy, receivership or dissolution of the Corporation; or (c) the
Corporation’s legal counsel advises the Corporation that, as a result of new law
or regulatory authority or the extension or clarification of existing law or
regulatory authority applicable to this Agreement or the transaction described
herein, the arrangements established under this Agreement are not permitted
under applicable law or regulations. In the event of the termination of this
Agreement, the Trustee may purchase the Policy from the Corporation for the then
cash value of the Policy.

 

10. Insurer Not a Party. The Insurer shall be fully discharged from its
obligations under the Policy by payment of the Policy death benefit to the
beneficiary or beneficiaries named in the Policy, subject to the terms and
conditions of the Policy. In no event shall the Insurer be considered a party to
this Agreement, or any modification or amendment hereof. No provision of this
Agreement, nor of any modification or amendment hereof, shall in any way be
construed as enlarging, changing, varying or in any other way affecting the
obligations of the Insurer as expressly provided in the Policy, except insofar
as the provisions hereof are made a part of the Policy by the beneficiary
designation executed by the Corporation and filed with the Insurer in connection
herewith.

 

11. Named Fiduciary. In the event that this Agreement is deemed to be an
Employee Welfare Benefit Plan, as such term is used in the Employee Retirement
Income Security Act, the Corporation is designated the named fiduciary. The
named fiduciary shall have the authority to control and manage the operation of
this Agreement. The Corporation shall thereafter make all determinations
concerning rights to benefits under this Agreement. Any decision by the
Corporation denying a claim by the beneficiary for benefits under this Agreement
shall be in writing and delivered or mailed to the Trustee. Such decision shall
state the specific reasons for the denial. The Corporation shall afford a
reasonable opportunity for a full and fair review of the decision denying such
claim.

 

12. Amendment. This Agreement may not be amended, altered or modified, except by
a written instrument signed by the parties hereto, or their respective
successors or assigns, and may not be otherwise terminated except as provided
herein.

 

13. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of: the Corporation and its successors and assigns; the Employee and his
personal representatives, successors, and assigns; the Trustee and its
successors and assigns; and the designated beneficiaries of the Policy and their
personal representatives, successors, and assigns.

 

14. Notices. Any notice, consent or demand required or permitted to be given
under the provisions of this Agreement shall be in writing, and shall be signed
by the party giving or making the same. If such notice, consent, or demand is
mailed to a party hereto, it shall be sent by United States certified mail,
postage prepaid, addressed to such party’s last known address as shown on the
records of the Corporation. The date of such mailing shall be deemed the date of
notice, consent or demand.

 

15. Governing Law. This Agreement, and the rights of the parties hereunder,
shall be governed by and construed in accordance with the laws of the State of
Georgia.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, in
duplicate, as of the day and year first above written.

 

   

AMERICAN SOFTWARE, INC.

   

By:

 

/s/ Vincent C. Klinges

--------------------------------------------------------------------------------

   

Its:

 

Chief Financial Officer

ATTEST:

       

/s/ James R. McGuone

--------------------------------------------------------------------------------

       

Secretary

               

/s/ James Michael Edenfield

--------------------------------------------------------------------------------

       

JAMES MICHAEL EDENFIELD,

       

as Trustee of the J & N Edenfield Trust

       

/s/ James C. Edenfield

--------------------------------------------------------------------------------

       

JAMES C. EDENFIELD

 

4